
	

113 HJ 42 IH: Proposing an amendment to the Constitution of the United States to clarify that the Constitution neither prohibits voluntary prayer nor requires prayer in schools.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Rahall introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to clarify that the Constitution neither prohibits
		  voluntary prayer nor requires prayer in schools.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				
			 —
					Nothing in this Constitution, including any
				amendment to this Constitution, shall be construed to prohibit voluntary prayer
				or require prayer in a public school, or to prohibit voluntary prayer or
				require prayer at a public school extracurricular
				activity.
					.
		
